DETAILED ACTION
This office action is in response to the AFCP request dated April 11, 2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Aden Draper on April 29, 2022.
	The application has been amended as follows: 

IN THE CLAIMS
1. (Currently Amended) A patient monitoring system, the system comprising: 
	a plurality of sensors, the plurality of sensors comprising: 
		at least one visual sensor configured to capture images of a patient and provide the images of the patient such that an analysis computing entity receives the images of the patient, and 
		at least one wearable sensor, the at least one wearable sensor configured to (1) capture wearable data, the wearable data comprising at least one of (a) biometric data of the patient or (b) movement data of the patient, and (2) provide the wearable data such that the analysis computing entity receives the wearable data; and 
	the analysis computing entity, comprising a processor, a memory storing computer program code, and a communications interface, the memory and computer program code, with the processor, configured to cause the analysis computing entity to at least: 
		receive the images of the patient and the wearable data, 
		analyze at least one of the images of the patient and the wearable data to determine objective patient data, wherein the objective patient data comprises a body posture of the patient determined by analyzing the at least one of the images of the patient, and 
		update a patient record based at least in part on the objective patient data,
	wherein to determine the body posture of the patient, the memory and computer program code, with the processor, are further configured to cause the analysis computing entity to at least: 
		predict joint confidence maps for various joints of the patient's body based at least in part on the image; 
		predict limb part affinity fields for various limbs of the patient's body based at least in part on the image; 
		combine the predicted joint confidence maps and predicted limb part affinity fields; 
		refine the predicted joint confidence maps and predicted limb part affinity fields based at least in part on the combination thereof; 
		extract limb features based at least in part on the refined limb part affinity fields; and 
		analyze the extracted limb features using a classifier neural network to determine a body position of the patient.

16. (Currently Amended) A method for notifying a care provider about a condition of a patient, the method comprising: 
	receiving, by an analysis computing entity, sensor data corresponding to a patient, the sensor data captured by a plurality of sensors located in the proximity of the patient, the sensor data comprising a sequence of images of the patient and wearable data captured by a wearable sensor worn by the patient; 
	analyzing, by the analysis computing entity, at least one of (1) [[(a)]] the sequence of images of the patient to determine at least one of (a) [[(i)]] changes to head position of the patient or (b) [[(ii)]] facial expressions of the patient or (2) [[(b)]] the wearable data to determine patient movement data for the patient; 
	analyzing, by the analysis computing entity, at least one of the sequence of images of the patient to determine a body posture of the patient; 
	based at least in part on at least one of the (1) [[(a)]] changes in head position of the patient or facial expressions of the patient, (2) [[(b)]] wrist movement data for the patient, or (3) [[(c)]] the body posture of the patient, determining, by the analysis computing entity, whether a trigger event has occurred; and 
	when it is determined that a trigger event has occurred, generating and providing an alert indicating that the trigger event has occurred such that a user computing entity receives the alert, the user computing entity configured to provide a user-perceivable notification of the alert via a user interface thereof,
	wherein determining the body posture of the patient comprises: 
		predicting joint confidence maps for various joints of the patient's body based at least in part on the image; 
		predicting limb part affinity fields for various limbs of the patient's body based at least in part on the image; 
		combining the predicted joint confidence maps and predicted limb part affinity fields; 
		refining the predicted joint confidence maps and predicted limb part affinity fields based at least in part on the combination thereof; 
		extracting limb features based at least in part on the refined limb part affinity fields; and 
		analyzing the extracted limb features using a classifier neural network to determine a body position of the patient.

Claim 18 is canceled.
Claim 21 is canceled.

END AMENDMENT

Allowable Subject Matter
Claims 1-6, 8-17, 19, and 20 are allowed.
The following is an examiner’s statement of reasons for allowance:
	The prior art of record does not teach, suggest, or render obvious the newly incorporated subject matter of independent claims 1 and 16. Upon reviewing the AFCP2.0 request, the prior art below was found and provided to the applicant’s representative during the interview:
	Hanita (US PG Pub #2014/0121927) teaches a posture measurement portion that uses a neural network and learning algorithm to determine if a hand exists in an image to determine a driver’s posture (Paragraphs [0033]-[0035]).
	Although relevant, Hanita does not teach, suggest, or render obvious the limitations recited in the language of the agreed upon examiner’s amendment.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN W SHERWIN whose telephone number is (571)270-7269. The examiner can normally be reached M-F, 9:00-3:00 and 4:00-6:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Lim can be reached on 571.270.1210. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN W SHERWIN/Primary Examiner, Art Unit 2688